Citation Nr: 1717212	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-40 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a neurological disability of the right upper extremity, to include as due to service-connected diabetes mellitus (DM).

2. Entitlement to service connection for a neurological disability of the left upper extremity, to include as due to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES

The Veteran and D.A.



ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from November 1967 to June 1969 and August 1973 to January 1974.  For his service, the Veteran was awarded the Purple Heart Medal and a Combat Action Ribbon (CAB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2011, the Veteran provided testimony before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who presided over the hearing is no longer a member of the Board.  The Veteran was notified of that fact in a February 2017 letter and afforded the opportunity to elect to have a new hearing before a current member of the Board.  In the February 2017 letter the Veteran was informed that if he did not reply to the letter, it would be presumed that he did not wish to have a new hearing and his case would be decided based on the evidence of record.  To date, the Veteran has not requested that he be afforded a new hearing before a current member of the Board.  Therefore, there is no bar to proceeding with a final decision at this time.

This matter was previously before the Board, most recent in March 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 




FINDING OF FACT

The Veteran has neurological disabilities of the right and left upper extremities which were caused or aggravated by service-connected DM.


CONCLUSIONS OF LAW

1. A neurological disability of the right upper extremity was caused or permanently worsened by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016). 

2. A neurological disability of the left upper extremity was caused or permanently worsened by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran has asserted that he has a neurological disability in both upper extremities that was caused or aggravated by service-connected DM.  The evidence of record indicates that the Veteran was service-connected for DM in December 2008.

In May 2010, the Veteran underwent an electromyogram and nerve conduction study (EMG/NCS) at the VA Medical Center.  At that time, the Veteran reported the onset of numbness in his hands with tingling in the last six months.  The examiner diagnosed bilateral median neuropathies, thereby confirming a diagnosis of carpal tunnel syndrome.  The examiner noted the disorder to be moderate on the right and mild to moderate on the left.  The examiner opined that the incidence of carpal tunnel syndrome is higher among individuals with DM than it is among individuals without DM.

The Board notes that there are several negative medical opinions of record.  However, it appears as though the examiners providing those opinions failed to consider the results of the May 2010 EMG/NCS.  Therefore, the opinions are not adequate and cannot serve as the basis of a denial of entitlement to service connection.  

The Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for neurological disabilities of the right and left upper extremities is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for right upper extremity peripheral neuropathy is granted.

Entitlement to service connection for left upper extremity peripheral neuropathy is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


